Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-18, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, generate display image data representing a pseudo defect image having the printing error added to a position different from a position of the printing error in the image indicated by the scanned image data, in response to determination that the image indicated by the scanned image data has the printing error.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- IMAGE INSPECTING APPARATUS, DISPLAY METHOD, AND COMPUTER PRODUCT DISPLAYING PSEUDO DEFECT IMAGE AT POSTION DIFFERENT FROM PRINTING ERROR---.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
	The Kitai, Kaneko, and Miyagawa patent application publications relate generally by disclosing determination of a defect or position shift in the read (scanned) image of a formed (printed) image based on a difference between an inspection or master image and the read image.
The Kojima patent application publication discloses using attribute data indicating whether a pixel belongs to drawing data in the generated inspection image to process inspection of the read image, of the printed image, based on comparison between the read image and the inspection image.
The Kawamoto patent application publication discloses testing, using the master image data, a test image data which is generated by optically reading a print image from a printed matter on which the print image based on the color image data and the transparent image data has been printed.
The Ishizaki patent application publication relates to a color chart having a plurality of mirror-image color blocks arranged in a matrix.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sochi (US 9189845 B2) discloses a display controller that controls display of a normal read image, which includes only permissible defects for each type of defect, in the normal image display area, and that controls display of an abnormal read image, which includes at least one impermissible defect for each type of defect, in the abnormal image area.
	Minhas (US 8223385 B2) discloses a print job simulator which applies a print job model to print job image data to generate an image which simulates a rendered image of the print job if the print job were to be printed on a specific marking device.  A display in communication with the print job simulator for displaying the simulation image. The modified image data displayed on the display enables a customer to see a defect in the print job which would appear if the print job were to be rendered on the specific marking device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
18 December 2021